ORDER

PER CURIAM.
AND NOW, this 1st day of December, 1995, upon consideration of petitioner’s emergency motion for a stay of execution pending the filing and resolution of a petition for a writ of certiorari, and the Commonwealth’s response thereto, IT IS HEREBY ORDERED that petitioner’s application is GRANTED and his execution will be stayed until either the United States Supreme Court denies his petition for writ of certiorari from this Court’s ruling in Commonwealth v. Graham, 541 Pa. 173, 661 A.2d 1367 (1995), or, if his writ of certiorari is granted on this case, until the United States Supreme Court issues a ruling following argument on the merits.